Citation Nr: 1716902	
Decision Date: 05/17/17    Archive Date: 05/22/17

DOCKET NO.  10-36 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for obstructive sleep apnea (OSA), to include as secondary to service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel

INTRODUCTION

The Veteran had active service in the Army from April 1962 to February 1987, to include service in the Republic of Vietnam.  The Veteran was awarded the Purple Heart.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In connection with this appeal, the Veteran testified at a hearing before the undersigned Veterans Law Judge in March 2016.  A transcript of that hearing is of record.

In May 2016, the Board remanded the Veteran's claim for further development.  The Board is satisfied that there was at the very least substantial compliance with its remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-157 (1999).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

OSA was not shown in service, is not shown to have been incurred in or aggravated during service, and is not shown to be due to or aggravated by the Veteran's service-connected PTSD.


CONCLUSION OF LAW

The criteria for service connection for OSA have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was met, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of the claim at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records (STRs), VA treatment records, and private treatment records have been obtained.  Additionally, the Veteran testified at a hearing before the Board in March 2016.

The Veteran was also provided VA examinations (the reports of which have been associated with the claims file), which the Board finds to be adequate for rating purposes, as the examiners had a full and accurate knowledge of the Veteran's disability and contentions and grounded their opinions in the medical literature and evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, neither the Veteran nor his representative has objected to the adequacy of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011). 
 
As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be established on a secondary basis for a disability which is proximately due to, or the result of, a service connected disability.  38 C.F.R. § 3.310(a).  Secondary service connection may also be established for a disability which is aggravated by a service connected disability.  

In order to prevail on the issue of secondary service connection, the record must show (1) evidence of a current disability; (2) evidence of a service connected disability; and (3) medical nexus evidence establishing a connection between the service connected disability and the current disability.  Wallin v. West, 11 Vet. App. 509 (1998).

The Veteran seeks service connection for OSA, which he believes was caused by his service-connected PTSD.  He filed the claim for service connection in June 2009, which was denied in a November 2009 rating decision.  

The Veteran's STRs show that he had normal physical examinations in March 1983 and January 1987.  At his separation examination in January 1987, he had a normal examination; however, he reported having frequent trouble sleeping.

There is no objective evidence of record that directly links the Veteran's current OSA to his active service.  STRs do not show a diagnosis of OSA rendered by a medical officer during service.  The first medical evidence of OSA is not until July 2014, almost three decades after his separation from service.  As such, service connection on a direct basis is not warranted.

The Veteran's medical records confirm that he has been treated for difficulty sleeping.  While he reported being diagnosed with sleep apnea, a July 2009 sleep study appeared normal without evidence of a sleep disorder.  It is not until July 2014 that the Veteran was diagnosed with OSA.

At his March 2016 hearing, the Veteran testified that he had experienced difficulty sleeping in service.  He also testified that he recently had undergone a sleep study but was not diagnosed with sleep apnea.  His wife testified that he snored at night.  She also testified that he did not stop breathing while sleeping.

The Veteran has been afforded multiple VA examinations.  At an October 2009 VA examination for tinnitus, the Veteran reported that the ringing in his ears interfered with his sleep.

At November 2009, July 2011, and September 2011 VA examinations for his PTSD, the examiners reported that the Veteran's PTSD resulted in difficulty sleeping.

At an April 2014 VA examination, a VA examiner had the opportunity to review the Veteran's claims file, interview the Veteran, and conduct a physical examination.  The examiner reported that the Veteran did not have a diagnosis of OSA, and therefore, an opinion regarding etiology could not be given.  In a December 2014 addendum opinion, after the Veteran was diagnosed with OSA, the VA examiner opined that the Veteran's OSA was less likely than not due to or aggravated by the Veteran's PTSD.  The examiner reported there was no established relationship between PTSD and OSA, although these disorders were known to coexist.

In March 2015, a VA examiner reviewed the Veteran's claims file.  The examiner reported that while there was an association between OSA and PTSD, an association did not establish a causal relationship.  The examiner reported that medical studies have shown that if a person had both OSA and PTSD, the use of a CPAP machine helped with symptoms of PTSD such as insomnia, nightmares, restlessness, etc.  The examiner reported that if an individual was diagnosed with PTSD, that did not mean the individual would have OSA or vice versa.  The examiner reported that there was neither cause nor effect with these two conditions.  The examiner reported that apneas and hypopneas were caused by the airway being sucked closed on inspiration during sleep, and therefore, OSA was an anatomic, not a psychological, condition.

In July 2016, the Veteran was afforded a VA examination.  After reviewing the Veteran's claims file, interviewing the Veteran, and conducting a physical examination, the examiner opined that the Veteran's OSA was less likely than not due to his active service.  The examiner reported that there was no contemporaneous evidence of OSA during his active service suggesting any sleep apnea and/or signs/symptoms or sleep apnea.  The examiner reported that the first evidence of OSA was not until April 2014.  The examiner opined that the Veteran's OSA was less likely than not caused by his PTSD.  The examiner reported that PTSD had nothing to do with OSA.  The examiner opined that the Veteran's OSA was less likely than not aggravated by his PTSD.  The examiner reported that current medical studies showed that PTSD was not among the risk factors for OSA and that the most important risk factors for OSA are advancing age, male gender, obesity, and craniofacial or upper airway soft tissue abnormalities.  The examiner reported that PTSD had nothing to do with OSA as PTSD was a mental health condition and OSA was an airway condition.

After weighing all the evidence, the Board finds great probative value in the VA examiners' opinions.  These opinions are sufficient to satisfy the statutory requirements of producing an adequate statement of reasons and bases where the expert has fairly considered material evidence which appears to support the Veteran's position.  Wray v. Brown, 7 Vet. App. 488, at 492-93 (1995).  These opinions in particular provided substantial reasoning and explanation as to why the Veteran's OSA was not caused or aggravated by the Veteran's PTSD.

The Veteran has not submitted any competent evidence supporting his assertion that his OSA was proximately due to or the result of his service-connected PTSD.  Therefore, after weighing all the evidence, the Board finds great probative value in the VA examiners' opinions.

Consideration has been given to the Veteran's assertion that his OSA was proximately due to his service-connected PTSD.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issues in this case, the etiology of OSA, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  OSA is not the type of conditions that are readily amenable to mere lay diagnosis or probative comment regarding etiology, as the evidence shows that physical examinations that include objective medical tests are needed to properly assess and diagnose the disorder.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).

That is, although the Board readily acknowledges that Veteran is competent to report perceived symptoms of his OSA, he has not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Nothing in the record demonstrates that he received any special training or acquired any medical expertise in evaluating sleep disorders or PTSD.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012).  Accordingly, this lay evidence does not constitute competent medical evidence and lacks probative value.

As such, the criteria for service connection for OSA have not been met, and the Veteran's claim is denied.



ORDER

Service connection for OSA is denied.




____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


